Citation Nr: 1452735	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-15 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral foot disorder, to include whether a claim for service connection should be reconsidered.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine disorder, to include whether a claim for service connection should be reconsidered.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar spine disorder, to include whether a claim for service connection should be reconsidered.
 
5.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU). 
REPRESENTATION

Veteran represented by:	Karl Kazmierczak


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 3, 1985, to November 19, 1985.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Virtual VA paperless claims processing system includes a transcript of the Veteran's May 2013 Board hearing testimony before the undersigned Veterans Law Judge.  The materials currently associated with the Virtual VA claims file are otherwise either not pertinent to the currently appealed claims or are duplicative of materials in the VA paper claims file.

The Veterans Benefit Management System includes a July 2013 statement from the Veteran, with accompanying supporting medical nexus opinions from a private physician addressed to the law firm of the Veteran's current representative of record.  The Board notes that this evidence was provided subsequent to the Veteran's May 2013 Board hearing before the undersigned.

As indicated on the title page of this decision, and as discussed at the Board's May 2013 hearing, the Veteran's claim for service connection for foot disability is intended by the Veteran to include a constellation of symptoms, including numbness of the feet, flat feet, hammertoes, and stress fracture.  The Veteran is not required and is not competent to set forth the diagnoses or etiology of her foot disorders.  The claim has therefore been rephrased to encompass the reasonable expectations of the claimant.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); May 2013 Board hearing transcript, page 12; July 2013 medical opinion from J.E., M.D. (currently associated with the VBMS claims file).

The July 2013 medical opinion from J.E., M.D., further addresses certain matters not currently within the Board's jurisdiction, including service connection for a neurogenic bladder, pelvic inflammatory disease, and bilateral oophorectomy. Therefore, the matters are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Service connection for a left foot disorder was denied in a December 1986 Board decision.  Service connection for a lumbar spine disorder, a cervical spine disorder, and a foot disorder was denied in an unappealed July 1991 rating decision.
 
2.  Relevant service department records were associated with the claims file subsequent to the December 1986 Board decision and July 1991 rating decision. 


CONCLUSION OF LAW

The issues of entitlement to service connection for a cervical spine, a lumbar spine disorder, and a bilateral foot disorder are reconsidered.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a), (c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although a prior decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a).  Additionally, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b). 

Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c)(2). 

Here, the Veteran's service personnel records were obtained and associated with the claims file in November 2011.  These records were in existence but not obtained at the time of prior final denials of certain of the Veteran's currently appealed claims for back and neck and foot disabilities, were received in November 2011.  As a result, and as reflected on the title page of this decision, claims that were previously denied are to be adjudicated without the requirement of submission of new and material evidence to reopen the claims.  See 38 C.F.R. § 3.156(c). 


ORDER

The claims for entitlement to service connection for a cervical spine disorder, lumbar spine disorder, and a bilateral foot disorder, is reconsidered; the claim is granted to this extent only.


REMAND

The Board finds that given the service treatment records, service personnel records, hearing testimony, post-service medical evidence and private medical opinions received in this matter, VA medical examinations as to the foot, thoracolumbar spine, and cervical spine disorders are warranted.  Medical nexus opinion evidence has been received to support the Veteran's claims that service connection for cervical spine, back and foot disorders are warranted.  This includes September 2010 and July 2013 private medical opinions.  The Board notes that these opinions are not probative enough to grant service connection.  Thus, a VA examination and opinion as to these matters should be obtained.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, the AOJ should seek to obtain any additional medical records that may be relevant to the Veteran's claims.  See 38 U.S.C.A. § 5103A(a)-(c).

The Veteran's claim for a TDIU is inextricably intertwined with the service connection claims and must be remanded.  See Gurley v. Peake, 528 F.3d 1322 (Fed. Cir. 2008) (remand of inextricably intertwined claims generally warranted for reasons of judicial economy even in absence of administrative error).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records of non-VA health care providers who have treated her claimed foot, psychiatric, neck or back disabilities but that may not have bene previously received into her VA claims file.  After obtaining any appropriate authorizations for release of medical information, the AOJ should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment, to include any records from Denver, Colorado, and the Los Angeles, California medical centers.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

The records sought should include records of VA treatment during the time from November 1985 through 1987.  In July 2013 the Veteran provided a photocopy of what she indicates was her VA patient card at that time. The name on the card does not include her current married name. The VA records of treatment from 1986 should be sought under the name indicated on the VA patient data card.
  
3.  Once all available relevant medical records have been received and associated with the claims file, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination for the purpose of determining whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has current foot disorder, cervical spine disorder, or disorder of the thoracolumbar spine that began during service or is related to any incident of service.  

The AOJ should send the claims file to the examiner for review, and the clinician should indicate that the claims file was reviewed, to include the service treatment records, a report of VA examination in June 1987, any additional records of VA treatment that are received, and the relevant private medical evidence of record.

The AOJ should inform the examiner that the Veteran served on active duty from September 3, 1985, to November 19, 1985.  The examiner should, in particular, review the following:  the service treatment records; supporting private medical opinions received in September 2010 and July 2013; the extensive service personnel records associated with the claims file November 2011 which include findings as to the medical basis for the Veteran's discharge from service.

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this and provide a fully reasoned explanation for any such finding.

The examiner should provide a diagnosis for each disorder of the thoracolumbar spine, cervical spine, and left and right feet that is found on examination.  

For each diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the disability began during service or is related to any incident of service.

If arthritis is diagnosed for any joint of either foot, the thoracolumbar spine or the cervical spine, the examiner should provide an opinion as to whether it is at least as likely as not that the arthritis began within one year after discharge from service.

(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


